DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
Page 2, line 23: “if the farming fields outdoors” should read –if the farming field is outdoors-.
Page 2, line 28-29: “highly advantageous in particular in urban areas” should read –highly advantageous particularly in urban areas-.
Page 4, line 5: a definition for the word “orbitropically” could not be found in any online dictionary or source. The applicant does not give a definition for this word in the Specification, therefore the meaning of this word is unknown.
Page 12, line 31: “in Fig. 2a).” should read –in Fig. 2a.-
Appropriate correction is required.
Claim Objections
Claim 10 is objected to because of the following informalities:  
Claim 10: “comprising at least adjustment unit” should read –comprising at least one adjustment unit-.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "at least one illumination unit" in line 2.  It is unclear if the applicant is referring to the illumination unit from claim 1, line 4 or if this is a new illumination unit being introduced. For examination purposes, it is being interpreted that “at least one illumination unit” is referring back to the illumination unit from claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 14, 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Aschheim et al. (US 20170202163 A1) in view of Park (US 20130305601 A1).

a conveyor belt which can be moved along a conveyor path and is configured for transporting, at least in sections, plants (Figure 1, Paragraph [0035]; conveyor belt 1 moved along the path in the direction of the arrow in Fig. 1, culture supports/substrate 2 mounted on conveyor belt 1); 
the plants which are at least temporarily supplied with nutrients by a nutrient supply during transport along the conveyor path (Figure 1, Paragraph [0046]-[0047]; roots irrigated by sprayers 11 and 12); 
the conveyor path being at least approximately horizontal in at least one first section (Figure 1, conveyor belt 1 is horizontal); 
characterized in that the plants are at least temporarily fixed relative to the conveyor belt during transport along the conveyor path such that at least parts of roots of the plants protrude into a region located below a lower surface of the conveyor belt, while at least parts of leaves and/or fruits of the plants protrude into a region located above an upper surface of the conveyor belt which opposes the lower surface (Figure 1, Paragraph [0047]; plants fixed to conveyor belt 1, roots located below conveyor belt 1, leaves/fruits of plants located above conveyor belt 1); 
and in that the nutrient supply comprises, in the region located below the lower surface of the conveyor belt, a supply unit for aeroponically supplying the plants with nutrients, the supply unit misting a nutrient medium and/or discharging said nutrient medium towards the lower surface of the conveyor belt (Figure 1, Paragraph [0046]-[0047]; below conveyor belt 1 
Aschheim does not teach the plants are illuminated by an illumination unit during transport along the conveyor path and the path being at least approximately vertical in at least one second section.
Park teaches a plant grow system utilizing a conveyor belt system in which the plants are illuminated by an illumination unit during transport along the conveyor path (Figures 3-4, 12, Paragraph [0017] and [0132]; lamps 60 along transport line); 
and the path being at least approximately vertical in at least one second section (Figure 12, chains 23 in which cultivating pot members 30 travel along have approximately vertical sections).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the plant grow system taught by Aschheim and incorporated the illumination unit and vertical path sections taught by Park in order to add supplemental artificial lighting to enhance plant growth and ensure that all plants are receiving proper lighting and to utilize space more efficiently since a track of the same length but has vertical components will take up less space allowing room for more track for more plants.
Regarding claim 2, Aschheim as modified above teaches in that the conveyor belt comprises, at least in regions, a carrier material  in which the plants are fixed at least temporarily during transport along the conveyor path (Figure 1, Paragraphs [0035]-[0042]; culture supports 2-6 are substrates that hold plants along conveyor belt 1).

Regarding claim 4, the modified reference teaches the limitations of claim 1 and further Park teaches in that the conveyor path comprises an upper deflection point between two at least approximately vertical sections (Figure 12, Paragraphs [0129]-[0130]; chains 23 have upper deflection points between vertical sections which are chain gears 22 located along the top).
Regarding claim 7, the modified reference teaches the limitations of claim 1 and further Park teaches in that the conveyor path comprises two at least approximately vertically extending sections and two horizontal sections that each connect the vertical sections (Park: Figure 12; at least two approximately vertical sections, two approximately horizontal sections right next to each other along the bottom, one end of one horizontal section connects to the approximately vertical section on the left, one end of the other horizontal section connects to the approximately vertical section on the right). Aschheim as modified above teaches at least one supply unit for aeroponically supplying the plants with nutrient medium being arranged below the lower surfaces of the conveyor belt moved along the conveyor path (Aschheim: Figure 1, Paragraph [0046]-[0047]; roots irrigated by sprayers 11 and 12 located below the conveyor belt 1). When combined with the vertical sections taught by Park, the sprayers 11 and 12 will be arranged between the opposite lower surfaces of the conveyor belt.

Regarding claim 18, Aschheim teaches a method for promoting the growth of plants (Figure 1), in which: 
the plants are moved along a conveyor path by a conveyor belt and are at least temporarily supplied with nutrients by a nutrient supply (Figure 1, Paragraph [0035]; conveyor belt 1 moved along the path in the direction of the arrow in fig. 1, culture supports/substrate 2 mounted on conveyor belt 1; Paragraph [0046]-[0047]; roots irrigated by sprayers 11 and 12); 
the plants being moved at least approximately horizontally in at least one first section of the conveyor path (Figure 1, conveyor belt 1 is horizontal); 
characterized in that the plants are at least temporarily fixed relative to the conveyor belt during transport along the conveyor path such that at least parts of roots of the plants protrude into a region located below a lower surface of the conveyor belt, while at least parts of leaves and/or fruits of the plants protrude into a region located above an upper surface of 
Aschheim does not teach the plants being illuminated by an illumination unit during movement along the conveyor path and the conveyor path being at least approximately vertically in at least one second section of the conveyor path.
Park teaches a plant grow system utilizing a conveyor belt system in which: 
the plants being illuminated by an illumination unit during movement along the conveyor path (Figures 3-4, 12, Paragraph [0017] and [0132]; lamps 60 along transport line);
and the conveyor path being at least approximately vertically in at least one second section of the conveyor path (Figure 12, chains 23 in which cultivating pot members 30 travel along have approximately vertical sections).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the plant grow system taught by Aschheim and incorporated the illumination unit and vertical path sections taught by Park in order to add supplemental artificial lighting to enhance plant growth and ensure that all plants are receiving proper lighting and to utilize space more efficiently since a track of the same length but has vertical components will take up less space allowing room for more track for more plants.
Regarding claim 19, the modified reference teaches the limitations of claim 18 and further Park teaches the plants moving at least approximately vertically (Park: Figure 12, chains 23 in which cultivating pot members 30 travel along have approximately vertical sections). Aschheim as modified above teaches the plants are at least temporarily aeroponically supplied 
Regarding claim 20, Aschheim as modified above teaches in that while being moved at least approximately horizontally, the plants are at least temporarily hydroponically supplied with water and/or nutrients (Figures 1, conveyor belt 1 is horizontal; Paragraph [0046]-[0047]; roots irrigated by sprayers 11 and 12).
Regarding claim 21, the modified reference teaches the limitations of claim 18 and further Park teaches in that the entire conveyor path is at least temporarily illuminated (Figures 3-4., 12, Paragraph [0017] and [0132]; lamps 60 along transport line).
Claims 11-13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Aschheim et al. (US 20170202163 A1) in view of Park (US 20130305601 A1) as applied to claim 1 above, and further in view of Johansson (WO 2010008335 A1).
Regarding claim 11, Aschheim as modified above does not teach in that a module is formed by a section of the conveyor path extending at least approximately vertically from bottom to top and a section of the conveyor path extending at least approximately vertically from top to bottom, and a number of modules required to achieve a growing phase of the plant are interconnected by interface elements, depending on the plant to be grown, in particular the space necessary for growth of the plant.
Park teaches in that a module is formed by a section of the conveyor path extending at least approximately vertically from bottom to top and a section of the conveyor path extending 
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the plant grow system taught by Aschheim and incorporated scaling the size of the system based on the type of plant taught by Park in order to create the ideal environment with proper spacing, lighting, and timing for each specific plant to optimize its growth.
Johansson teaches a conveyor plant growing system wherein a number of modules required to achieve a growing phase of the plant are interconnected by interface elements (Page 8, line 32 – Page 9, line 2; cultivation track is in several separate units that are connected), depending on the plant to be grown, in particular the space necessary for growth of the plant (Page 5, lines 14-22; different plants have different requirements, track forms at least two V-shaped sections [i.e. two modules containing a track extending top to bottom and a track extending bottom to top]).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the plant grow system taught by Aschheim and incorporated the number of modules used being based on plant characteristics as taught by 
Regarding claim 12, the modified reference teaches the limitations of claim 1 and further Park teaches that at least one illumination unit is integrated into the module (Figures 3-4, 12, Paragraph [0017] and [0132]; lamps 60 along transport line).
Regarding claim 13, Aschheim does not teach in that two modules are connected by an at least approximately horizontally extending section of the conveyor path, the length of said the section being selected on the basis of the plant to be grown.
Park teaches in that two modules are connected by an at least approximately horizontally extending section of the conveyor path wherein the spacing of the sections depend on the plant to be grown (Figure 12; two vertical sections on the far right and far left sides connected by a horizontal section along the bottom; Paragraphs [0123]-[0124], intervals [i.e. how many turns / vertical and horizontal sections to make the chains closer or further from each other] can be determined by plant's characteristics).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the plant grow system taught by Aschheim and incorporated scaling the spacing of the system based on the type of plant taught by Park in order to create the ideal environment with proper spacing, lighting, and timing for each specific plant to optimize its growth.
Johansson teaches wherein the setup of the track, which would include the length of the horizontal track section, being selected on the basis of the plant to be grown (Page 4, lines 19-22 and Page 5, lines 14-22; track system can be set-up for different plants that require different growing conditions to achieve optimal growth).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the plant grow system taught by Aschheim and 
Regarding claim 17, Aschheim teaches a device for promoting the growth of plants (Figure 1), the device comprising: 
a conveyor belt which can be moved along a conveyor path and is configured for transporting, at least in sections, plants (Figure 1, Paragraph [0035]; conveyor belt 1 moved along the path in the direction of the arrow in fig. 1, culture supports/substrate 2 mounted on conveyor belt 1); 
the plants which are at least temporarily supplied with nutrients by a nutrient supply during movement transport along the conveyor path (Figure 1, Paragraph [0046]-[0047]; roots irrigated by sprayers 11 and 12); 
the conveyor path being at least approximately horizontal in at least one first section (Figure 1, conveyor belt 1 is horizontal); 
characterized in that the plants are at least temporarily fixed relative to the conveyor belt during transport along the conveyor path such that at least parts of roots of the plants protrude into a region located below a lower surface of the conveyor belt, while at least parts of leaves and/or fruits of the plants protrude into a region located above an upper surface of the conveyor belt which opposes the lower surface (Figure 1, Paragraph [0047]; plants fixed to conveyor belt 1, roots located below conveyor belt 1, leaves/fruits of plants located above conveyor belt 1). 

the conveyor path being at least approximately vertical in at least one second section
a module being formed by a section of the conveyor path extending at least approximately vertically from bottom to top and a section of the conveyor path extending at least approximately vertically from top to bottom; 
and a number of modules required to achieve a growing phase of the plant being interconnected by interface elements, depending on the plant to be grown, in particular the space necessary for growth of the plant, and at least two modules being connected by an at least approximately horizontally extending section of the conveyor path.
Park teaches a plant grow system utilizing a conveyor belt system in which: 
the plants are illuminated by an illumination unit during movement transport along the conveyor path (Figures 3-4, 12, Paragraph [0017] and [0132]; lamps 60 along transport line); 
the conveyor path being at least approximately vertical in at least one second section (Figure 12, chains 23 in which cultivating pot members 30 travel along have approximately vertical sections);
a module being formed by a section of the conveyor path extending at least approximately vertically from bottom to top and a section of the conveyor path extending at least approximately vertically from top to bottom (Figure 12; chains 23 comprise a path extending bottom to top and a path extending top to bottom); 
and a number of modules required to achieve a growing phase of the plant being interconnected by interface elements (Figure 12; module = chains 23 comprise a path extending 
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the plant grow system taught by Aschheim and incorporated the illumination unit, vertical path sections, and scaling the size of the system based on the type of plant taught by Park in order to add supplemental artificial lighting to enhance plant growth and ensure that all plants are receiving proper lighting, to utilize space more efficiently since a track of the same length but has vertical components will take up less space allowing room for more track for more plants, and to create the ideal environment with proper spacing, lighting, and timing for each specific plant to optimize its growth.
Johansson teaches a conveyor plant growing system wherein a number of modules required to achieve a growing phase of the plant are interconnected by interface elements (Page 8, line 32 – Page 9, line 2; cultivation track is in several separate units that are connected), depending on the plant to be grown, in particular the space necessary for growth of the plant (Page 5, lines 14-22; different plants have different requirements, track forms at 
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the plant grow system taught by Aschheim and incorporated the number of modules used being based on plant characteristics as taught by Johansson in order to provide plants with the optimal duration of time traveling along the track to best promote growth of the plants.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Aschheim et al. (US 20170202163 A1) in view of Park (US 20130305601 A1) as applied to claim 1 above, and further in view of Pickell et al. (US 20150250115 A1).
Regarding claim 5, Aschheim as modified above teaches a supply end of the conveyor belt (Figure 1, Paragraph [0044]; supply end 7 where substrate is fed into conveyor belt 1).
Aschheim does not teach a fitting unit is at least partly automated to fit the conveyor belt with plant seeds and/or seedlings.
Pickell teaches a fully automated conveyor grow system in which an automated fitting unit fits the conveyor belt with plant seeds and/or seedlings (Paragraph [0040]; fully automated hydroponic grow system, seed supply 66 distributes seeds in trays 30).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the plant grow system taught Ashheim and incorporated the automation of the supplying of seeds taught by Pickell in order to create a more time efficient system that operates more smoothly and effectively than manual insertion.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Aschheim et al. (US 20170202163 A1) in view of Park (US 20130305601 A1) as applied to claim 1 above, and further in view of Davis (US 3824736 A).
Regarding claim 6, the modified reference teaches the limitations of claim 1 and further Park teaches characterized in that at least one section that is illuminated by the illumination unit arranged along the conveyor path (Figure 12, Paragraph [0017] and [0132]; lamps 60 along transport line).
Aschheim as modified above does not teach one section that is not illuminated arranged along the conveyor path.
Davis teaches a conveyor plant grow system wherein one section is not illuminated arranged along the conveyor path (Figure 2, Col. 3 lines 60-63; dark section 42 where dark or low illumination is supplied to plants).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the plant grow system taught Ashheim and incorporated a section of no light taught by Davis in order to better simulate a day-night light cycle of natural lighting to optimize plant growth.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Aschheim et al. (US 20170202163 A1) in view of Park (US 20130305601 A1) as applied to claim 1 above, and further in view of Zimmerman et al. (US 5685411 A).
Regarding claim 8, Aschheim as modified above does not teach in that the conveyor belt comprises a plurality of movably interconnected slats.

It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the plant grow system taught Ashheim and incorporated the movable slats taught by Zimmerman as slats are well known to use on conveyor belts due to their increased mobility.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Aschheim et al. (US 20170202163 A1) in view of Park (US 20130305601 A1) as applied to claim 1 above, and further in view of Ruthner (US 3254447 A).
Regarding claim 9, Aschheim as modified does not teach in that the nutrient supply has at least one immersion bath containing nutrient solution, at least roots of the plants being guided through said the immersion path at least in sections along the conveyor path.
Ruthner teaches a conveyor plant grow system in that the nutrient supply has at least one immersion bath containing nutrient solution, at least roots of the plants being guided through said the immersion path at least in sections along the conveyor path (Figures 1-4, Col. 1, lines 54-72; container 16 filled with water/nutrient solution that plants are immersed in during circulation).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the plant grow system taught Ashheim and incorporated the immersion bath taught by Ruthner in order to sufficiently supply plants with enough water/nutrients that the sprayer may not be 100% effective in doing.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Aschheim et al. (US 20170202163 A1) in view of Park (US 20130305601 A1) as applied to claim 1 above, and further in view of Ruthner (US 4255897 A).
Regarding claim 10, Aschheim as modified above does not teach further comprising at least one adjustment unit to change the distance between a section of the conveyor path extending at least approximately vertically from top to bottom and a section of the conveyor path extending at least approximately vertically from bottom to top.
Ruthner teaches a conveyor plant grow system comprising at least one adjustment unit to change the distance between a section of the conveyor path extending at least approximately vertically from top to bottom and a section of the conveyor path extending at least approximately vertically from bottom to top (Figures 1, Col. 4, lines 32-57; sprockets 16-22 and 24-30 are movable on rails 38 and 40 so that their spacing can be adjusted between each of the suspended grids containing plants).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the plant grow system taught Ashheim and incorporated the adjustment unit taught by Ruthner in order to allow for the conveyor paths to spread out as the plants grow larger or come closer together when the plants are smaller, all in the interest of effectively utilizing space.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Aschheim et al. (US 20170202163 A1) in view of Park (US 20130305601 A1) as applied to claim 1 above, and further in view of Ripatti (US 20060201058 A1).

Aschheim does not teach the harvesting unit being at least partly automated.
Ripatti teaches a conveyor plant grow system comprising an automated a harvesting unit which removes plants from the conveyor belt at least in part (Paragraph [0022]; stopper automatically removes plants).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the plant grow system taught Ashheim and incorporated the automation of the harvesting unit taught by Ripatti in order to create a more time efficient system that operates more smoothly and effectively than manual removal.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Aschheim et al. (US 20170202163 A1) in view of Park (US 20130305601 A1) as applied to claim 1 above, and further in view of Souder et al. (US 8627598 B1).
Regarding claim 16, Aschheim as modified above does not teach in that a cleaning and/or sterilization unit for cleaning and/or sterilizing the conveyor belt is arranged in a region of the conveyor path located between a region in which the plants are removed from the conveyor belt at least in part and a region in which plant seeds and/or seedlings are fixed on the conveyor belt.
Souder teaches a plant grow system comprising a cleaning and/or sterilization unit for cleaning and/or sterilizing a growing level which takes place after in which the plants are removed from the growing level at least in part and before in which new plant seeds and/or 
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the plant grow system taught Ashheim and incorporated the cleaning device taught by Souder to be located along the conveyor in between the harvesting end and the supply end in order to properly sanitize and clear off the conveyor to remove any possible contaminants to prepare a sterile surface for the new seeds to grow in.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ng (US 21070055471 A1), Davis (US 3824736 A), Shigyo (US 20140165462 A1), Meerman (US 20150000194 A1), Mawendra (US 20160192594 A1), Pickell (20160302369 A1), Cornell (US 2244677 A), Fruehwirth (US 5943818 A), Kubin (US 4360989 A), Ruthner (US 4356664 A), Haub (US 4337986 A), Milhem (US 4327538 A), Saxon (US 4221764 A), Oepen (US 3664061 A), Smith (US 3432965 A), Miroslav (US 3327425 A), Oepen (US 3276163 A), and Ruthner (US 3254448 A).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN J MORONEY whose telephone number is (571)272-5890.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Huson can be reached on 571-270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.M./Examiner, Art Unit 3642                                                                                                                                                                                                        

/MARC BURGESS/Primary Examiner, Art Unit 3642